DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [U.S. Pub. No. 2016/0126004] in view of Kwak [KR 2009-0064660].
Regarding Claim 1, Yang et al. shows a coil component (Figs. 1-3) comprising:
a body portion (50) including a magnetic material (Paragraph [0024]); 
a coil portion (42 or 44) disposed in the body portion (see Figs. 1-3); and 
an electrode portion (80) disposed on the body portion (see Figs. 1-3, Paragraph [0039]), 
wherein the coil portion includes a support member (20).

Kwak shows a device (Figs. 1-2) teaching and suggesting the support member (100) having groove portions (see Figs. 1-2, groove/trench portions for elements 210, 300) formed in at least one surface thereof (see Figs. 1-2) and a coil conductor layer (210, 220) filling the groove portions (see Figs. 1-2) and protruding onto the at least one surface (see Figs. 1-2, see English translation), the groove portions having planar spiral shapes (see Figs. 1-2, see English translation, elements 210, 220 are flattened).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support member having groove portions formed in at least one surface thereof and a coil conductor layer filling the groove portions and protruding onto the at least one surface, the groove portions having planar spiral shapes as taught by Kwak et al. for the device as disclosed by Yang et al. to achieve low resistance and high quality factor of the inductor structure (see English translation).
Regarding Claim 5, Kwak shows a shape of a cross section of the groove portion is trapezoidal, semicircular, or rectangular (see Figs. 1-2, a cross section of groove/trench portions for elements 210, 300 is rectangular).
Regarding Claim 10, Yang et al. shows the first coil conductor layer (42) is exposed through one end surface of the body portion (see Figs. 1-3, Paragraphs [0038]-[0039]),
the second coil conductor layer (44) is exposed through the other end portion of the body portion (see Figs. 1-3, Paragraphs [0038]-[0039]), and
the electrode portion includes first and second electrodes (left and right elements 80, see Fig. 2) disposed on the one end portion and the other end surface of the body portion, respectively (see Figs. 1-3, Paragraphs [0038]-[0039]), and connected to exposed end portions 
Regarding Claim 11, Yang et al. shows a through-hole is formed in a central region of the coil portion (see Figs. 1-3, Paragraph [0035]), and
the through-hole is filled with the magnetic material of the body portion (see Figs. 1-3, Paragraph [0035]).
Regarding Claim 12, Yang et al. shows the magnetic material includes a plurality of magnetic particles (51, 52) having different average particle sizes (Paragraphs [0046]-[0047]).
Regarding Claim 17, Yang et al. shows a coil component (Figs. 1-3) comprising:
an insulating support member (20, Paragraph [0033]) having a first surface (top surface) of the insulating support member (see Figs. 1-3);
a coil conductor (42 or 44) disposed on the insulating support member to form a coil portion (see Figs. 1-3); and
a body (50) including a magnetic material (Paragraph [0024]), the coil portion being disposed in the body (see Figs. 1-3).
Yang et al. does not show the support member having a spiral groove formed in a first surface of the support member, coil conductor disposed in the spiral groove of the support member to form a coil portion, and the coil conductor filling the spiral groove and protruding onto the first surface.
Kwak shows a device (Figs. 1-2) teaching and suggesting the support member (100) having a spiral groove (see Figs. 1-2, groove/trench portions for elements 210, 300) formed in a first surface of the support member (see Figs. 1-2), coil conductor (210, 220) disposed in the spiral groove of the support member (see Figs. 1-2) to form a coil portion (see Figs. 1-2), and the coil conductor (210, 220) filling the spiral groove and protruding onto the first surface (see Figs. 1-2, see English translation).

Regarding Claim 20, Kwak shows a shape of a cross section of the spiral groove is trapezoidal, semicircular, or rectangular (see Figs. 1-2, a cross section of groove/trench portions for elements 210, 300 is rectangular).

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak as applied to claims 1 and 17 above, and further in view of Lee [U.S. Pub. No. 2008/0048289].
Regarding Claim 2, Yang et al. in view of Kwak shows the claimed invention as applied above but does not explicitly show the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer.
Lee shows a coil component (Figs. 1-7) teaching and suggesting the coil conductor layer is a plurality of conductor layers including a seed layer (50) disposed in the groove portions (see Figs. 1-7) and on the one surface (see Figs. 1-7) and a plating layer (80) disposed on the seed layer (see Figs. 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer as taught by Lee for the device as disclosed by Yang et 
Regarding Claim 18, Cho et al. in view of Kwak shows the claimed invention as applied above but does not explicitly show the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer.
Lee shows a coil component (Fig. 1-7) teaching and suggesting the coil conductor comprises a seed layer (50) disposed on a surface of the spiral groove (see Figs. 1-7) and a plating layer (80) disposed on the seed layer (see Figs. 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer as taught by Taguchi et al. for the device as disclosed by Cho et al. in view of Kwak to easily coupled the coil layer with improved coupling force (Paragraph [0006]).

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak as applied to claims 1 and 17 above, and further in view of Taguchi et al. [WO 2015/008316].
Regarding Claim 2, Yang et al. in view of Kwak shows the claimed invention as applied above but does not explicitly show the coil conductor layer is a plurality of conductor layers including a seed layer disposed in the groove portions and on the one surface and a plating layer disposed on the seed layer.
Taguchi et al. shows a coil component (Fig. 12 with teachings from Figs. 4-8) teaching and suggesting the coil conductor layer is a plurality of conductor layers including a seed layer (601) disposed in the groove portions (see Figs. 4-8) and on the one surface and a plating layer (602, 30a, 30b) disposed on the seed layer (see Figs. 4-8, see English translation).

Regarding Claim 18, Cho et al. in view of Kwak shows the claimed invention as applied above but does not explicitly show the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer.
Taguchi et al. shows a coil component (Fig. 12 with teachings from Figs. 4-8) teaching and suggesting the coil conductor comprises a seed layer (601) disposed on a surface of the spiral groove (see Figs. 4-8) and a plating layer (602, 30a, 30b) disposed on the seed layer (see Figs. 4-8, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil conductor comprises a seed layer disposed on a surface of the spiral groove and a plating layer disposed on the seed layer as taught by Taguchi et al. for the device as disclosed by Cho et al. in view of Kwak to form a coil element achieving desirable conductivity and inductance values.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak as applied to claims 1 and 17 above, and further in view of Park et al. [U.S. Pub. No. 2018/0308612].
Regarding Claim 3, Yang et al. in view of Kwak shows the claimed invention as applied above but does not explicitly show the coil portion further includes an insulating film disposed on the at least one surface of the support member and covering an external surface of the coil conductor layer.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil portion further includes an insulating film disposed on the at least one surface of the support member and covering an external surface of the coil conductor layer as taught by Park et al. for the device as disclosed by Yang et al. in view of Kwak to facilitate insulation to prevent shorting (Paragraph [0071]).
Regarding Claim 19, Yang et al. in view of Kwak shows the claimed invention as applied above but does not explicitly show an insulating film disposed on the support member and covering an external surface of the coil conductor.
Park et al. shows an inductor (Fig. 2) teaching and suggesting an insulating film (500) disposed on the support member (200, Paragraph [0061]) and covering an external surface of the coil conductor (310 or 320, Paragraph [0071], see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film as taught by Park et al. for the device as disclosed by Cho et al. in view of Kwak to facilitate insulation to prevent shorting (Paragraph [0071]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak and Park et al. as applied to claim 3 above, and further in view of Cho et al. [U.S. Pub. No. 2015/0173197].
Regarding Claim 4, Yang et al. in view of Kwak and Park et al. shows the claimed invention as applied above but does not show an interval between the planar spiral shapes of the groove portions is greater than a width of the insulating film.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an interval between the planar spiral shapes of the groove portions is greater than a width of the insulating film as taught by Cho et al. for the device as disclosed by Yang et al. in view of Kwak and Park et al. to decrease resistance and increasing inductance (Paragraph [0090]).

Claims 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak as applied to claims 1 and 17 above, and further in view of Tejima et al. [JP 2004-111597].
Regarding Claims 5 and 20, Yang et al. in view of Kwak shows the claimed invention as applied above.
Moreover, Tejima et al. shows a shape of a cross section of the groove portion and/or spiral groove (3) is trapezoidal, semicircular, or rectangular (see Figs. 1-5, a cross section of element 3 is rectangular, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shape of a cross section of the groove portion and/or spiral groove is trapezoidal, semicircular, or rectangular as taught by Tejima et al. for the device as disclosed by Yang et al. in view of Kwak to facilitate high insulation reliability and adhesion of the protrusions with respect to the substrate and achieve high Q value (Abstract, Advantage, Paragraph [0011]).

the coil conductor layer includes a first coil conductor layer (210, 220) filling the first groove portions (see Figs. 1-2) and protruding onto the upper surface of the support member (see Figs. 1-2, see English translation).
Yang et al. view of Kwak does not show second groove portions formed in a lower surface of the support member and having a second planar spiral shape, as the groove portions, and a second coil conductor layer filling the second groove portions and protruding onto the lower surface of the support member.
Tejima et al. shows the support member (1) includes first groove portions (top element 3) formed in an upper surface of the support member (see Figs. 5(a)-5(e)) and having a first planar spiral shape (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]) and second groove portions (bottom element 3) formed in a lower surface of the support member (see Figs. 5(a)-5(e)) and having a second planar spiral shape (see Figs. 5(a)-5(e), Paragraphs [0016], [0055], [0059]), as the groove portions (3), and
the coil conductor layer includes a first coil conductor layer (top element 8) filling the first groove portions (see Figs. 5(a)-5(e)) and a second coil conductor (bottom element 8) layer filling the second groove portions (see Figs. 5(a)-5(e)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have second groove portions formed in a lower surface of the support member and having a second planar spiral shape, as the groove portions, and a second coil conductor layer filling the second groove portions as taught by Tejima et al. for the device as disclosed by Yang et al. in view of Kwak to facilitate high insulation reliability and 
Yang et al. view of Kwak and Tejima et al. does not explicitly show the second coil conductor protruding onto the lower surface of the support member.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second coil conductor protruding onto the lower surface of the support member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate conductivity to achieve desirable inductance values. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak as applied to claims 1 and 17 above, and further in view of Cho et al. [U.S. Pub. No. 2015/0173197].
Regarding Claims 5 and 20, Yang et al. in view of Kwak shows the claimed invention as applied above.
Moreover, Cho et al. shows a shape of a cross section of the groove portion and/or spiral groove (15) is trapezoidal, semicircular, or rectangular (see Fig. 8, a cross section of element 15 is trapezoidal, Paragraphs [0062], [0070]-[0073]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shape of a cross section of the groove portion and/or spiral groove is trapezoidal, semicircular, or rectangular as taught by Cho et al. for the device as disclosed by Yang et al. in view of Kwak to decrease resistance and increasing inductance (Paragraph [0090]).
Regarding Claim 6, Kwak shows the support member (100) includes first groove portions (groove/trench portions) formed in an upper surface of the support member (see Figs. 1-2) and 
the coil conductor layer includes a first coil conductor layer (210, 220) filling the first groove portions (see Figs. 1-2) and protruding onto the upper surface of the support member (see Figs. 1-2, see English translation).
Yang et al. view of Kwak does not show second groove portions formed in a lower surface of the support member and having a second planar spiral shape, as the groove portions, and a second coil conductor layer filling the second groove portions and protruding onto the lower surface of the support member.
Cho et al. shows the support member (10) includes first groove portions (top element 15) formed in an upper surface of the support member (see Figs. 8 and 12A-12D) and having a first planar spiral shape (see Fig. 8, Paragraphs [0062], [0070]-[0073]) and second groove portions (bottom element 15) formed in a lower surface of the support member (see Figs. 8 and 12A-12D) and having a second planar spiral shape (see Fig. 8, Paragraphs [0062], [0070]-[0073]), as the groove portions (15), and
the coil conductor layer includes a first coil conductor layer (21) filling the first groove portions (see Figs. 8 and 12A-12D) and a second coil conductor (22) layer filling the second groove portions (see Figs. 8 and 12A-12D).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have second groove portions formed in a lower surface of the support member and having a second planar spiral shape, as the groove portions, and a second coil conductor layer filling the second groove portions as taught by Cho et al. for the device as disclosed by Yang et al. in view of Kwak to facilitate high insulation reliability and adhesion of the protrusions with respect to the substrate and achieve high Q value (Abstract, Advantage, Paragraph [0011]).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second coil conductor protruding onto the lower surface of the support member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate conductivity to achieve desirable inductance values. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak and Tejima et al. and/or Cho et al. as applied to claims 1 and 6 above, and further in view of Jeon et al. [U.S. Pub. No. 2016/0189852].
Regarding Claim 7, Yang et al. in view of Kwak and Tejima et al. and/or Cho et al. shows the claimed invention as applied above but does not show a via hole connecting the first and second groove portions to each other is formed in the support member, the via hole is filled with a via conductor layer, and the first and second coil conductor layers are connected to each other through the via conductor layer.
Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) connecting the first and second groove portions (groove portions for elements 120a, 120b) to each other is formed in the support member (110), the via hole is filled with a via conductor layer (121), and the first and second coil conductor layers (120a, 120b) are connected to each other through the via conductor layer (see Fig. 2, Paragraphs [0033], [0051]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole connecting the first and second groove portions to each other is formed in the support member, the via hole is filled with a via conductor layer, and the first and second coil conductor layers are connected to each other through the via conductor layer as taught by Jeon et al. for the device as disclosed by Yang et al. in view of 
Regarding Claim 8, Jeon et al. shows a width of each of the first and second groove portions is greater than that of the via hole (see Figs. 2 and 4, a width of groove portions for elements 120a, 120b is greater than the via hole for element 121).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. as applied to claim 7 above, and further in view of Sidhu et al. [U.S. Patent No. 7,135,951].
Regarding Claim 8, Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. shows the claimed invention as applied above.
In addition, Sidhu et al. shows an inductor (Figs. 11-19) teaching and suggesting a width of each of the first and second groove portions is greater than that of the via hole (see Figs. 11-19, a width of groove portions for elements 40a, 40b is greater than the via hole for element 42, Col. 11, Lines 36-47, claim 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of each of the first and second groove portions is greater than that of the via hole as taught by Sidhu et al. for the device as disclosed by Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. to reduce manufacture cost by using less material while still facilitating electrical connection and conductivity (Col. 11, Lines 36-47).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. as applied to claim 7 above, and further in view of Tashiro et al. [U.S. Patent No. 5,515,022].

Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. does not show the via hole is tapered in the same direction as a direction in which one of the first and second groove portions is tapered.
Tashiro et al. shows a device (Figs. 2-3) teaching and suggesting the via hole (4) is tapered (Col. 6, Lines 23-38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via hole is tapered as taught by Tashiro et al. for the device as disclosed by Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. to effectively filled with conductive material to improve production, improve product yield, and electrical connection (Col. 6, Lines 23-38).
The combination of Jeon et al. and Tashiro et al. shows the via hole (4 of Tashiro et al.) is tapered (Col. 6, Lines 23-38 of Tashiro et al.) in the same direction as a direction in which one of the first and second groove portions is tapered (see Fig. 4, Paragraph [0041] of Jeon et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. as applied to claim 7 above, and further in view of Taniguchi [U.S. Pub. No. 2018/0342342].
Regarding Claim 9, Jeon et al. shows the first and second groove portions are tapered in opposite directions (see Fig. 4, Paragraph [0041]).
Yang et al. in view of Kwak, Tejima et al. and/or Cho et al., and Jeon et al. does not show the via hole is tapered in the same direction as a direction in which one of the first and second groove portions is tapered.
Taniguchi shows a device (Figs. 1-3D) teaching and suggesting the via hole (11A or 11B) is tapered (Paragraph [0030]).

The combination of Jeon et al. and Taniguchi shows the via hole (11A or 11B of Taniguchi) is tapered (Paragraph [0030] of Taniguchi) in the same direction as a direction in which one of the first and second groove portions is tapered (see Fig. 4, Paragraph [0041] of Jeon et al.).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Kwak as applied to claim 17 above, and further in view of Tejima et al. [JP 2004-111597] and Jeon et al. [U.S. Pub. No. 2016/0189852].
Regarding Claim 21, Yang et al. shows a second coil conductor (44), a via hole (see Fig. 3, Paragraphs [0036], [0037]) filled with a via conductor (Paragraphs [0036], [0037]) is formed in the insulating support member (20), and the via conductor (see Fig. 3, Paragraphs [0036], [0037]) physically and electrically connects the coil conductor and the second coil conductor (see Fig. 3, Paragraphs [0036], [0037]). 
Yang et al. in view of Kwak does not show the insulating support member has a second spiral groove in a second surface opposing the first surface, a second coil conductor is disposed in the second spiral groove, the second coil conductor filling the second spiral groove and protruding onto the second surface.
Tejima et al. shows the insulating support member (1) has a second spiral groove (bottom element 3) in a second surface opposing the first surface (see Figs. 5(a)-5(e)), a second coil conductor (bottom element 8) is disposed in the second spiral groove (see Figs. 5(a)-5(e)), the second coil conductor filling the second spiral groove (see Figs. 5(a)-5(e)).

Yang et al. view of Kwak and Tejima et al. does not explicitly show the second coil conductor protruding onto the second surface.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second coil conductor protruding onto the second surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate conductivity to achieve desirable inductance values. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In addition, Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) filled with a via conductor (121) is formed in the insulating support member (element 110 have insulating material), and the via conductor (121) physically and electrically connects the coil conductor (120a) and the second coil conductor (120b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor as taught by Jeon et al. for the device as disclosed by Cho et al. in view of Kwak and Tejima et al. to facilitate electrical connection of adjacent coils to obtain desirable operating characteristics such as inductance values (Paragraph [0033]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Kwak as applied to claim 17 above, and further in view of Cho et al. [U.S. Pub. No. 2015/0173197] and Jeon et al. [U.S. Pub. No. 2016/0189852].
Regarding Claim 21, Yang et al. shows a second coil conductor (44), a via hole (see Fig. 3, Paragraphs [0036], [0037]) filled with a via conductor (Paragraphs [0036], [0037]) is formed in the insulating support member (20), and the via conductor (see Fig. 3, Paragraphs [0036], [0037]) physically and electrically connects the coil conductor and the second coil conductor (see Fig. 3, Paragraphs [0036], [0037]). 
Yang et al. in view of Kwak does not show the insulating support member has a second spiral groove in a second surface opposing the first surface, a second coil conductor is disposed in the second spiral groove, the second coil conductor filling the second spiral groove and protruding onto the second surface.
Cho et al. shows the insulating support member (10) has a second spiral groove (bottom element 15) in a second surface opposing the first surface (see Figs. 8 and 12A-12D), a second coil conductor (22) is disposed in the second spiral groove (see Figs. 8 and 12A-12D), the second coil conductor filling the second spiral groove (see Figs. 8 and 12A-12D).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating support member has a second spiral groove in a second surface opposing the first surface, a second coil conductor is disposed in the second spiral groove, the second coil conductor filling the second spiral groove as taught by Cho et al. for the device as disclosed by Yang et al. in view of Kwak to facilitate high insulation reliability and adhesion of the protrusions with respect to the substrate and achieve high Q value (Abstract, Advantage, Paragraph [0011]).
Yang et al. view of Kwak and Cho et al. does not explicitly show the second coil conductor protruding onto the second surface.

In addition, Jeon et al. shows a coil component (Fig. 2) teaching and suggesting a via hole (a via hole for element 121) filled with a via conductor (121) is formed in the insulating support member (element 110 have insulating material), and the via conductor (121) physically and electrically connects the coil conductor (120a) and the second coil conductor (120b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a via hole filled with a via conductor is formed in the insulating support member, and the via conductor physically and electrically connects the coil conductor and the second coil conductor as taught by Jeon et al. for the device as disclosed by Cho et al. in view of Kwak and Cho et al. to facilitate electrical connection of adjacent coils to obtain desirable operating characteristics such as inductance values (Paragraph [0033]).


    PNG
    media_image1.png
    529
    736
    media_image1.png
    Greyscale

Drawing 1

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837